                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

JOSHUA BRITTON,                                   )
                                                  )
                                                  )              2:16-CV-00274-DCLC
                Plaintiff,                        )
                                                  )
        vs.                                       )
                                                  )
COMMISSIONER OF SOCIAL SECURITY                   )
ADMINISTRATION,                                   )
                                                  )
                Defendant.

                                            ORDER

       This matter is before the Court to consider the Report and Recommendation of the United

States Magistrate Judge [Doc. 25]. No objections have been filed to the Report and

Recommendation in the time allowed.

       In that Report and Recommendation, the Magistrate Judge recommends that Plaintiff’s

Motion for Attorney Fees [Doc. 23] be granted, and that Plaintiff be awarded EAJA fees in the

amount of $12,902.13. The Magistrate Judge found that all of the conditions set forth in 28 U.S.C.

§ 2412(d)(1)(A), (B) were met and that the affidavit of hours submitted by Plaintiff’s counsel was

reasonable. Defendant did not oppose the payment of attorney’s fees [Doc. 24].

       Therefore, after careful consideration of the record as a whole, and after careful

consideration of the Report and Recommendation of the United States Magistrate Judge, and for

the reasons set out in that Report and Recommendation which are incorporated by reference herein,

it is hereby ORDERED that the Report and Recommendation is ADOPTED and Plaintiff’s

Motion for Attorney Fees [Doc. 23] is GRANTED. Plaintiff is awarded $12,902.13 in attorney’s

fees. No other costs or expenses are ordered.
SO ORDERED:




              s/ Clifton L. Corker
              United States District Judge
